Earl Warren: Number 21, United States, Petitioner, versus Don Gilmore, et al. Mr. Barnett.
Wayne G. Barnett: Mr. Chief Justice, may it please the Court. This case and the Patrick case which follows it, were argued at the last term and were set for reargument by order of the Court. They are income tax cases. They involved the deductibility as business expenses of legal fees incurred by husband in connection with divorce litigation, resisting or settling his wife's financial or property claims. The deductions --
Potter Stewart: Resisting or -- what, Mr. Wayne?
Wayne G. Barnett: Or settling his wife's claims. Her -- they vary -- the two cases vary a bit on the nature of claims, I will deal with those specifically later. The claims were for deduction was claimed under Section 23 (a) of the 1939 Code and successor provisions of the 1954 Code which in all material respects the same. Section 23 (a) allows a deduction for all the ordinary necessary expenses incurred, one, in carrying on any trade or business or two, for the production or collection of income or for the management conservation or maintenance of property held for the production of income. Specifically, the deductions here claimed for expenses incurred for the “conservation of property held for the production of income”. The deductions were allowed in both cases on broad theory that since the husband owned income producing property and since he incurred, he is to keep the property away from his wife, he had therefore spent the moneys for the purpose of conserving income producing property. And very broadly our position in opposition to that is that the deductibility of expenses of resisting a financial claim turns not upon the consequence that the claim would have if you fail to successfully defeat it, namely that it will consume income producing property. But rather it turns upon the source and nature of the claim, the transaction from which the claim arose. The clearest example to sharpen that difference would be the case of tort litigation for personal injuries caused in automobile accident, let's say a suit for $200,000. The rational of the courts in these cases is that the deductibility of the expense of defending that tort suit would depend upon the nature of the property that the defendant happens to own on the date that he is sued. If he then owned income producing property, then the expense of defeating the claim would allegedly be at expense of conserving that property because if he lost the suit, the plaintiff would get his property. On the other hand, if the date he was sued, all that he owned happened to be a home or art treasures or other non-income producing property, presumably the cost of defending the tort suit would not be deductible. Now, we say that is a wholly irrational basis upon which to make the deductibility of defending a tort suit term. It turns in our view rather upon whether the accident was caused by an employee while he's making deliveries in the course of business or whether the accident was caused by -- in driving the automobile on a personal trip or a vacation --
Speaker: Yes.
Wayne G. Barnett: -- and that is the basic dichotomy whether one looks to the threatened consequence of the claim or if you look back to see the source and nature of the claim. This case in the Gilmore case now specifically involves a litigated divorce proceeding in the California state courts. It's uncomplicated somewhat by the presence of a community property issue which distinguishes this case from most of the cases involved the question. That was not a relevant factor in the Court of Claims grounds for decision and I propose to argue the case more broadly in the terms in which was decided by the Court of Claims first and then deal later with the peculiar problems created by the community property aspect. At the time of the divorce, it was 1952 --
Earl Warren: I think you may start that in the morning Mr. -- excuse me.